 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDMitchell Transport,Inc.andCharles L. Hawkins.Case No. 25-CA-1760.April 06, 1965DECISION AND ORDEROn June 23, 1964, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Decision, the excep-tions and brief, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinerexcept as modified herein.The Trial Examiner found that Respondent discharged Charles L.Hawkins, the Charging Party, because he filed grievances under acontract between Respondent and the collective-bargaining representa-tive, and thereby violated Section 8(a) (3) of the Act.We are unableto concur in this finding.As more fully chronicled in the Decision, Respondent and the Unionwere parties to a collective-bargaining agreement which contained aclause setting forth a grievance procedure, as well as a clause whichmade it a dischargeable offense for any employee to refuse to performan assigned driving run.Hawkins had been employed by Respondentfor many years. In mid-1961 and again in early 1962, he had beencharacterized by certain of Respondent's supervisors as a "trouble-maker"' and, on the latter occasion, Respondent's regional manager,Tregoning, instructed Terminal Manager Burgess to inform Tregon-ing if Hawkins thereafter indulged in misconduct of such sufficientgravity as to establish a basis for a discharge that would be upheld bythe grievance committee.Between December 4, 1962, and February 7,1963, Hawkins filed seven grievances under the contract and also com-plained to the Interstate Commerce Commission concerning the condi-tion of Respondent's equipment.The Trial Examiner found that,during January 1963, Burgess informed an employee that Hawkinswould be discharged if he persisted in grieving and instructed anotheremployee to convey this intelligence to Hawkins.152 NLRB No. 10. MITCHELL TRANSPORT, INC.123On March 21, 1963, Hawkins was dispatched on a run by Respond-ent's female office manager.Hawkins adamantly refused to performthis assignment.The Trial Examiner found that the refusal waspredicated upon Hawkins' unwillingness to take orders from a woman,and that Hawkins remarked that he expected to be disciplined or dis-charged for this insubordination and that he needed a vacation any-way.Hawkins was in fact discharged for insubordination.There-after,Hawkins filed a grievance concerning this discharge, a hearingthereon was held on April 23, and the grievance committee upheld thedischarge on the ground that Hawkins' refusal to make the run war-ranted his termination under the contractual provision pertaining tothis misconduct.Based on the testimony of employee Thomas Reid,the Trial Examiner found that, on the following day, Burgess andReid engaged in a conversation concerning the reason for Hawkins'discharge, during which Burgess stated that "it wasn't only turningdown the load that got him, it was what he had done before." Relyingprincipally upon this statement, the Trial Examiner inferred that whatHawkins "had done before" had reference to his grievance activityand therefore concluded that the discharge was impelled by this activ-ity.We do not believe that this inference is warranted in light ofReid's further testimony concerning his conversation with Burgess.Thus, Burgess stated that he appeared at the grievance proceeding"with a brief case full of stuff on [Hawkins] andit happened a longtime ago."[Emphasis supplied.] In our opinion, it seems most un-likely that Burgess could have been referring to Hawkins' prior griev-ances inasmuch as such "stuff" could hardly serve as a basis under thecontract for Hawkins' termination.Engaging in protected, concerted activity, such as the filing of con-tractual grievances, does not perforce immunize employees againstdischarge for legitimate reasons.Hawkins had clearly and deliber-ately engaged in an act of misconduct, and there is no showing onthis record that the misconduct was provoked by Respondent.We aresatisfied from all the evidence that his punishment for insubordinationwas no different from that which any other employee, similarly.situ-ated, would have received under like circumstances. Viewing the recordas a whole, we are not convinced that a preponderance of the evidencesupports the Trial Examiner's finding that Hawkins was dischargedbecause he had filed grievances.Accordingly, we shall dismiss thecomplaint insofar as it alleges that the discharge was violative ofSection 8(a) (3) of the Act.However, we do not disturb the TrialExaminer's findings that Respondent independently violated Section8(a) (1).ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that the 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, Mitchell Transport, Inc., Cleveland, Ohio, its officers,agents,successors,and assigns, shall:1.Cease and desist from :(a)Threatening employees with discharge if theyfile grievancesunder a contract between Respondent and their collective-bargainingrepresentative.(b) In any like or related manner interfering with, restraining, orcoercingemployees in the exercise of their right to self-organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gainingor other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action which the Board finds neces-sary and appropriate to effectuate the purposes of the Act :(a)Post at its terminal at Mitchell, Indiana, copies of the attachednotice marked "Appendix." 1 Copies of said notice, to be furnished bythe Regional Director for Region 25, shall, after being duly signed byRespondent's authorized representative, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices toits employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 25, in writing, within10 days from the date of this Order, what steps Respondent has takento comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with discharge if theyfile grievances under a contract between our Company and theircollective-bargaining representative.WE WILL NOT in any like or related manner interfere with therights of our employees under the National Labor Relations Act,as amended.MITCHELL TRANSPORT, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title) MITCHELL TRANSPORT,INC.125This notice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.Employees may communicate directlywiththe Board'sRegionalOffice,614 ISTACenter,150WestMarket Street, Indianapolis, In-diana, Telephone No. Melrose 3-8921, iftheyhave any question con-cerning this notice or compliancewith itsprovisions.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThisproceeding under Section 10(b) of theNational LaborRelationsAct, asamended, hereinafter referredto as the Act, was heard before TrialExaminer WilliamJ.Brown at Bedford,Indiana, onMarch 17, 1964. Theunderlying charge of unfairlabor practice had been filedMay 31, 1963,1 and onOctober 14,the Acting RegionalDirector for Region 25 communicated to the ChargingParty hisdecision to refuse toissue a complaint thereon.Thereafter,following request for review of the ActingRegional Director's decision,the GeneralCounsel bythe Director,Office of Appeals,set asidethe ActingRegional Director's decision and instructed him to issue the com-plaint herein.The complaintissued February6, 1964.It alleged, and Respondent'sduly filed answer denied,the commission of unfair labor practices defined in Section8(a)(1) and(3) of the Act. The principalissue concerns the discharge of CharlesHawkins; a related issue concerns alleged threats of discharge.At the hearing all parties appeared and participated;they were accorded full oppor-tunity to present evidence and argument on the issues.After thehearing the GeneralCounsel and the Respondent filed briefswhichhave been fully considered.Uponthe entire record herein,2and on the basis of my observation of the witnesses,I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT EMPLOYERThe pleadings and evidence herein indicate and I find that the Respondent,MitchellTransport, Inc., is a corporation organized under the laws of the State of Indiana withitsprincipal office in Cleveland,Ohio, and terminals in the States of New York,Maryland, Iowa, and Illinois and one in Mitchell,Indiana.At these terminals it isengaged in interstate transportation of goods and merchandise.During the year 1963Respondent's revenues exceeded $500,000 of which more than $50,000 were derivedfrom services performed outside the State of Indiana.The issues involved in theinstant case concern events occurring at the Mitchell,Indiana, terminal.I find, asRespondent concedes, that it is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it would effectuate the policies of theAct forthe Board to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe pleadings and evidence herein indicate and I find that Local 135, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, thelabor organization involved herein and hereinafter sometimes referred to as theUnion, is a labor organization within the purview of Section 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESA. Introduction to the issuesThe principal issue herein relates to the discharge of Charles Hawkins on March 21.On that date Hawkins was discharged by Terminal Manager Dennis Burgess who actedat the instruction of Maurice Tregoning,Respondent'smid-west regional manager incharge of seven terminals including that at Mitchell,Indiana.1 Dates hereinafter refer to the year 1963 unless otherwise Indicated2 Subsequent to the filing of briefs,counsel for Respondent filed a motion to clarifyfactual assertions in General Counsel's briefThe motion essentially directs my atten-tion to a paragraph of the report of decisions of a joint grievance committee concerningabstention of interested members.The motion, unopposed by the General Counsel, an-pears to be a superfluityAbsent opposition,it is granted and the moving pavers arehereby ordered incorporated into the record hereof 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn connection with his discharge,Hawkins was given a letter dated March 21,signed by Burgess and assigning as the reason for the discharge Hawkins' refusal tohaul a load .3Thereafter,on March 22, Hawkins filed a grievance protesting his dis-charge.On April 23,theMulti-StateCement Grievance Committee,acting bymajority vote of the three employers and three union representatives,upheld the dis-charge.Subsequent efforts by Hawkins to reopen the matter for further grievancediscussions on ground of newly discovered evidence were unavailing.In addition to the discharge of Hawkins,the instant case involves allegations of thecomplaint that Burgess, on several occasions in the period November 1962 to June1963, threatened employees with discharge if they persisted in filing grievances.The General Counsel's position asserted throughout the hearing and in his brief isthat Hawkins was in fact discharged because of his grievance filing, asserted to bea concerted activity protected under Section 7 of the Act,and that the Joint Com-mittee decision cannot or should not preclude remedial action at the hands of theBoard because of Tregoning'sfailure to disclose to the Joint Committee his pre-arrangement with Burgess to discharge Hawkins for his grievance filing.Respondent,on the other hand, asserts that in accordance with Board policy out-lined inSpielberg Mfg. Co.,112 NLRB 1080,the Joint Committee's disposition of thedischarge should be upheld particularly in view of presentation to the Committee ofevidence bearing on the matter of uniformity of treatment of drivers for the offense ofrefusal of a run.Respondent further contends that in the event the Joint Committeedisposition is not accepted and the matter is consideredde novo,the evidence in theinstant proceeding fails to preponderate in favor of a finding that Hawkins' dischargewas in reprisal for his grievance filing but rather supports the view that he was dis-charged pursuant to the uniform rules and regulations for refusal of a run.The uni-form rules and regulations,General Counsel's Exhibit No. 10, appears to have bilateralapproval and to be recognized in the collective-bargaining agreement,General Coun-sel's Exhibit No. 9, article XII.With respect to the allegations in the complaint of threats on the part of Burgess,Respondent in its brief contends that there is no credible evidence substantiating thecharges.B. The discharge of Charles HawkinsCharles Hawkins, the Charging Party herein, was employed as an over-the-roadtruckdriver at the Mitchell terminal since 1953.4He first worked for Mitchell Trans-port's predecessor,Martin Bros.whichwas acquiredby Mitchell Transportsometimein 1959.The trucking operations involved are confined to the hauling of powderedcement for Lehigh Portland Cement Company from the latter's mill in Mitchell,Indiana, to purchasers served by Lehigh out of its Mitchell plant.Respondent's ter-minal adjoinsLehigh'smill.The terms and conditions of employment for Respondent'soperating employeesat the Mitchell terminal are establishedby a collective-bargaining agreement enteredinto between Mitchell and The Central and Southern Conference of Teamsters andLocal Union No. 135, affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.The partiesto the agreementhave also jointly established and published a set of uniform rules and regulationseffective October 1, 1960,and governing the types of misconduct subject to disciplineand the extent of discipline applicable for each proscribed offense.Among theoffenses listed under the compendious category of "Miscellaneous"in section 7(e) ofthe uniform rules is "Refusal of run" for which the penalty prescribed therein is"Subject to discharge."The agreement contains a grievance procedure providing for discussion of griev-ances between employer and union representatives with resort to Joint Committeearbitration in the event the grievance is not resolved at earlier discussions.Whilethere is no direct evidence of grievance activity on the part of Hawkins prior toDecember 1962, testimony was offered tending to establish that prior to that timeRespondent's supervisory officials regarded Hawkins as a troublemaker because ofhis activityin this connection.3There is evidence bearing on the varying degrees of responsibility of a driver inrelation to loading, accepting load ticket,and accepting bill of ladingThis evidence isconsiderably vague and,as I see the case,not conclusive&Hawkins appears to have been high on the seniority list of Respondent'sdriversinasmuch as the evidence indicates that the steward and No 1 driver,Robert Edwards,was hired only 2 months before Hawkins. MITCHELL TRANSPORT, INC.127Burgess, who impressed me as credible notwithstanding Respondent's attack on himas a disgruntled ex-supervisor,5 testified that when he assumed the post of terminalmanager at Mitchell in July of 1961, he was informed by his predecessor, Dworznik,that Hawkins was a troublemaker and that Burgess should get rid of him. Later,early in 1962, when Tregoning became mid-west regional manager with control oftheMitchell terminal among others, Tregoning, according to Burgess' testimony,informed Burgess that Hawkins was a troublemaker and if Burgess ever got anythingserious enough against Hawkins to stand up before a joint committee, he should callTregoning for instructions.Although Tregoning denied ever threatening Hawkinswith discharge for filing grievances, he did not deny the testimony of Burgess attribut-ing to Tregoning the instructions concerning Hawkins referred to above. I find inaccordance with the credited testimony of Burgess, undenied by Tregoning, thatBurgess had instructions from Tregoning to report to him for further instructions inthe event of a major provable offense committed by Hawkins and that the reasonfor the issuance of such instructions was Tregoning's appraisal of Hawkins as atroublemaker.There is, in addition, other testimony tending to establish Respondent's dissatisfac-tion with Hawkins as a troublemaker. Thus, company driver George Pruett testifiedthat Burgess stated to him in January 1963 that if Hawkins did not quit filing so manygrievances he was going to be fired. I credit Pruett's testimony in this regard.Addi-tionally, Harley Childers, a recently hired driver for Mitchell on layoff at the time ofthe hearing, credibly attributed to Burgess the statement in January of 1963 to theeffect that Childers should advise Hawkins to quit filing grievances or he would befired.Also Edwards, the union steward and top driver, testified credibly that in Janu-ary Burgess informed him that Hawkins would be fired and would take others withhim.This conversation, according to Edwards, whom I credit, also involved theadmission of Burgess that a reprimand issued to Edwards was really motivated by theCompany's belief that Edwards was closely sympathetic with Hawkins in the latter'sgrievance filing.6There is direct evidence establishing the substantiality of Hawkins' grievance filingin the months immediately preceding his discharge.General Counsel's Exhibit No.2 includes copies of seven grievances filed in the period December 4, 1962, to Febru-ary 7, 1963They include his protests over such a heterogeneity of subjects as vaca-tion and holiday pay, reprimands respecting call-in, Thanksgiving Day pay, refusal(by the Company) of a run, alleged falsification of log, gassing of trucks, and shuttle-driving.In addition to these, there is testimony of Hawkins, undenied and credited,that in January 1963 he communicated with the Interstate Commerce Commission'sRegional Office concerning his complaints as to the condition of the equipment.We now turn to testimony relating to events occurring on March 21, the date ofHawkins' discharge.As a prelude to consideration of those events and as elementinvolved in consideration of the issues herein, it is important to consider certain provi-sions applicable to company drivers. In the first place, according to the undeniedand credited testimony of Tregoning, Interstate Commerce Commission regulationsapplicable to the driving operations concerned herein permit drivers to work up tomaximum of 16 hours in any one day subject to a maximum of 10 hours in drivingoperations in any one day.Furthermore, under the provisions of the collective-bargaining agreement covering the Mitchell terminal, drivers called and put to workare guaranteed 6 hours' pay at their applicable rate; it is thus to the Company's advan-tage in certain circumstances to work a driver overtime even at a premium rate ratherthan call in and put to work a replacement driver.The bilaterally adopted uniform rules and regulations also govern company driversand advise them as to the "duties . . . required of them in the general conduct of thecompany's business." Paragraph 7(e) of the uniform rules provides for the offense of"refusal of run" that the offender is "subject to discharge."The penalty of "subjectto discharge" is also prescribed for numerous other listed offenses ranging frommajor chargeable accident through fourth occasion of reporting for work unclean orin filthy clothing.There is no indication in the evidence nor is it contended in argu-5 Respondent's brief asserts that Burgess "holds no affection" for the Company, yethis examination and cross-examination reveal no partisanship or interest in the outcomeof the caseHe was not interrogated as to circumstances under which he left the Com-pany's employ.6 Thomas Reid, a company driver, testified for the General Counsel concerning likestatements of BurgessHe impressed me as thoroughly credible but, apparently throughmistake, placed the time thereof as occurring in thefallof 1963I therefore do notregard his testimony as probative in this particular 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDment that the words "subject to discharge" mean anything other than their normalimport, viz, that for refusal of a run (and offenses also "subject to discharge") theCompany may but need not invoke the penalty of discharge.At 3:30 a.m. on the morning of March 21, Hawkins left on a run to Shelbyville,Indiana.On his return, through the fault of another driver, he had a near collisionat an intersection between Bedford and Mitchell 7 and averted collision only by hastybraking with resulting near jackknifing of his equipment.As appears from a stipula-tion of the parties Hawkins, on his return to the Mitchell terminal, had worked 8hours of which 7 had been spent in driving.Shortly before Hawkins' arrival at Mitchell, terminal dispatcher Noble Williamshad left for lunch and had instructed the office manager, Miller, to watch the dispatch,further informing her that Hawkins was dispatched for the last load to Bloomington.According to her testimony she handed Hawkins his dispatch orders and Hawkinssaid that he would not take the load, a statement which he repeated after Millerinformed him that Williams had assigned him to take the load in question.Millertestified that she then called Williams for instructions and Williams directed her toinform Hawkins that if he did not haul the load his action would be considered arefusal of a run under the uniform rules and regulations.Miller, did, according toher account, then inform Hawkins of Williams' statement and Hawkins persisted inhis refusal.At this point Williams called the office to inquire as to Hawkins' positionand, when informed by Miller that Hawkins persisted in his refusal, instructed Millerto have a union member verify the refusal.Gene Munday, a company driver, there-upon witnessed a final refusal of Hawkins to take the load and a statement that he didnot care whether or not it was considered a refusal of a run under the uniform rulesand regulations.Munday was then assigned to and hauled the load to Bloomington.According to Miller, Hawkins made no mention of a reason for refusing the load untilafterMunday's appearance when he mentioned, more orless as anafterthought, thathe had a headache.Hawkins' account is essentially no different from Miller's except that he apparentlyplaces his announcement of his headache somewhat earlier in this contretemps. IcreditMiller's account which would indicate that his reference to a headache was anafterthought.In any event I see the evidence as insufficient to establish any sub-stantial disability on the part of Hawkins of a degree that would impair safety ofoperation or his own health.The evidence furthermore would not support the con-clusion that any claim of physical disability was reported to Burgess or Tregoning atthe time, or that Hawkins requested that it be so reported.The incident of Hawkins and the Bloomington run was reported by Williams andMiller to Burgess who telephoned Tregoning for instructions.Tregoning, accordingto Burgess' uncontradicted account, informed Burgess he would call him back withinstructions, and almost immediately thereafter he instructedBurgessto dischargeHawkins.Burgess called Hawkins at home and left word for Hawkins, who was notthere, to come to the office.In the meantime Hawkins had gone home, rested, and takensome medicine, andthen returned to the office where he informed Williams that he felt better and wouldtake a load out if necessary.There were no loads available however.Hawkins thenagain returned home and went about some personal affairs.He also visited the unionofficewhere he conversed with Teamsters' Union Representative John May andMay's secretary, DoloresWhite.According to May this visit occurred about 4p in. and, in the course of it, Hawkins stated that he expected to be discharged becauseof his refusal to take orders from a woman, explaining to May, according to May'saccount, that he had turned a load down because the order to take it came from awoman.White placed the time of Hawkins' visit as about 2 or 2:30 p.m. and testified thatHawkins said that he had refused to take an order from a woman and he hoped he wasfired because he needed a paid vacation.According to White, Hawkins had beenworking on his pond.Hawkins was not called in rebuttal of this testimony of May's and White's and,making due allowance for minor discrepancies in their accounts as to the time of hisvisit to the union office, I credit their testimony to the extent it establishes that Hawkinsadmitted refusing an order for which he expected discipline or discharge.As noted above Tregoning directed Burgess to discharge Hawkins.When Hawkinsagain returned to the company office late in the afternoon (about 5:45 p.m. accord-ing to his estimate) he was handed a sealed envelope by Burgess which, according toHawkins' own account, he did not open until he reached home. The envelope con-tained a letter signed by Burgess and discharging him for refusal to haul the Blooming-7I take judicial notice that the distance between the near collision and the terminalis less than 15 miles(9 Wlgmore,Evidence§ §2580, 2581(3d ed.). MITCHELL TRANSPORT, INC.129ton load. I do not view Hawkins' failure to indicate any interest in the contents ofthe envelope as in itself indicating necessarily that he was resigned to discharge, sincehe was, simultaneously with delivery, told by Burgess that he was discharged andgiven his terminal checks.There are, however, other indicia above noted showingthat Hawkins expected discipline or discharge.C. Events subsequent to Hawkins'dischargeOn March 22, the day following his discharge, Hawkins and his steward, Edwards,filed a grievance alleging that the discharge was violative of the collective-bargainingagreement and requesting reinstatement and backpay.The grievance was processedthrough the business representative's office and ultimately led to the Joint Committeedecisionof April 23 referred to above.Also, on the day following Hawkins' discharge, there was, according to the uncon-tradicted and credited testimony of company driver Pruett, a conversation in thecompany office between himself and Burgess in which Pruett asked why Hawkins hadbeen discharged and Burgess replied that the Company had been waiting for Hawkinsto slip up but they were surprised that he had made it so easy for them to dischargehim.In similar vein, there was according to Pruett and fellow employee Batchellor aconversation on a day about 2 weeks following Hawkins' discharge between the twoand Burgess.On that occasion according to testimony of Pruett and Batchellor, therewas a chance meeting in a tavern in which Burgess stated that he had repeatedlywarned Hawkins that if he did not quit filing so many grievances the Company wouldfire him.According to Pruett, Burgess added the statement that that was just whathad happened.Finally, according to the testimony of Thomas Reid, Burgess told him on the dayfollowing the Joint Committee decision, viz, April 24, that "it wasn't only turningdown the load that got him, it was what he had done before." 8Reference has been made, above, to the Multi-State Cement Grievance Joint Com-mittee decision of April 23.The minutes of thatsessionare in evidence as GeneralCounsel's Exhibition No. 4 and indicate that Hawkins was accompanied at the hear-ing by Union Committeeman Munday while Mitchell Transport was represented byits vice president, Bernie Collins, and by Terminal Manager Burgess.The tribunalpanel consisted of three union and three employer representatives.Chairman of theunion delegates was Lloyd Reisner of Local Union 135 while the employer groupwas chairmaned by Tregoning.The minutes state that principals involved in caseson an individual basis left the room during the decision-making process on cases inwhich they were so involved.There is no indication that the minutes were in anyway inaccurate and I conclude that, as the minutes indicate,Tregomng did not sit onthe Hawkins case. I find that the proceedings are not shown to have been anythingother than fair and regular on their face.The result of the deliberation was to upholdthe company action in discharging Hawkins. In so deciding the majority of theCommittee ruled that Hawkins had accepted a load and thereafter refused it and hencebecame subject to discharge within the purview of article 7(e) of the uniform rulesand regulations.The minutes indicate that the Committee considered and rejectedcontentions on behalf of Hawkins that in other instances other drivers had refusedloads and hadnot been discharged.Thereafter on May 31,as noted above, Hawkins filed the charge in the instant case.Further, on July 17 Hawkins filed a grievance seeking the reopening of his casebefore the Joint Committee on the ground of newly discovered evidence.Pursuant8 Reid, who by his demeanor while testifying impressed me as more trustworthy thanany other witness in this proceeding,testified concerning a statement of Burgess to himon the day following the Joint Committee decision and was then asked by the GeneralCounsel, "what else was said,"his reply being,"I don't recall anything else right at thetime."General Counsel then commenced what appeared to be a leading question towhich Respondent objected before the question was completed,and then asserted thatGeneral Counsel could not refresh the recollection of his own witness.At this point,the Examiner inquired as to whether a pretrial statement was in existence and wheninformed that there was one, ruled that after first being shown to Respondent's counsel,itcould be shown to Reid.This was done and Reid testified that it refreshed hisrecollection and that he then recalled the statement quoted above.Respondent's brief refers to the refreshing of Reid's recollection as "unusual procedureto say the least" and valueless,even under"abnormal rules of evidence."Irely,atleast in part,on Reid's testimony.See 3 Wigmore,Evidence§§ 758 (3d ed),etseq ; 4Jones,Evidence,§§ 964 (5th ed ), et seq.7 89-73 0-66-v of 152-10 130DECISIONSOF NATIONALLABOR RELATIONS BOARDto this request the Joint Committee considered Hawkins' application,in which he wassupported by union grievance committeemen,at a meeting on September 30.Atthis session Tregoning and Burgess represented the Company and Collins acted aschairman of the employer delegation on the Joint Committee.The Joint Committee,by majority decision,ruled that there was insufficient evidence to reopen the caseD. Conclusions respecting Hawkins' dischargeConsideration must be given at the outset of Respondent's primary position in thismatter, namely that the Board should, in accord with the policy enunciated inSpiel-berg Manufacturing Company,112 NLRB 1080,and applied to Joint Committee pro-ceedings of the type here involved inDenver-Chicago Trucking Company, Inc.,132NLRB 1416, refuse to consider imposition of its sanctions where arbitration proce-dures established and resorted to by the parties to a collective-bargaining agreementhave disposed of the discharge by sustaining management action.The problem is one of accommodatingSpielbergto the statutory obligationsimposed upon the Board by Section 10 of the Act.Prior to the Taft-Hartley amend-ments of 1947, Section 10 provided that the Board's power to prevent persons fromengaging in unfair labor practices listed in Section 8 should be exclusive and notaffected by any other means of adjustment or prevention that has been or may beestablished by agreement,code, law, or otherwise.The Taft-Hartley amendmentsof 1947 deleted the earlier provision that the Board'spreventive powers should be"exclusive"but the Conference Report (H. Rept. No. 510,80th Cong.,150 less.)reveals that the deletion was in deference to new provisions respecting Federal courtinjunctions and suits against unions;the Report also indicates that the retention ofthe language relating to the fact that the Board's powers should not be affected byother means of adjustment makes it clear that when two remedies exist the Boardremedy should be in addition to and not in lieu of other remedies.In determining whether or not the Board should withhold its adjudicatory handin accordance with the abstention policy enunciated inSpielberg,account must betaken of the nature of the issues ruled on in the arbitration proceedings.In thisregard the record clearly establishes that the question of whether excessive grievancefiling had anything to do with the discharge of Hawkins was neither alleged nor dis-cussed in the arbitration proceedings.In fact, the Company asserted at the hearing inthe instant case, as an indication of a lack of merit in the charge, that it was not raiseduntil sometime after the discharge had been sustained in the arbitration proceedings.9InSpielbergthe issue before the Board was whether or not the company engagedin an unfair labor practice by refusing to reinstate several strikers following the ter-mination of a strike.The company based its refusal on grounds of their allegedmisconduct on the picket line during the strike.The issue as to their participationin such misconduct and the propriety of the sanction invoked was submitted to arbi-tration panel.A majority ruled that management was justified in refusing reinstate-mentThe Board found that all alleged discriminatees participated,that the pro-ceedings were fair and regular on their face,and that the decision was not clearlyrepugnant to the purposes and policies of the Act.Itaccordingly dismissed thecomplaint in accordance with the desirable objective of encouraging the voluntarysettlement of labor disputes.As Respondent points out, the Board has regarded theSpielbergpolicy as applica-ble to joint committees of the type prevalent in the trucking industry.Denver-Chicago Trucking Company, Inc., supra.The General Counsel has asserted in hisbrief, however,that the requisite standards of fairness and regularity are not met inthe instant case due to Tregoning's alleged failure to acquaint fellow members of theJoint Committee with his predisposition to discharge Hawkins because of the Tat-ter's grievance filing.In view of the absence of indications that the minutes areincorrect in their notation that interested panel members refrained from discussingor voting on cases in which they were involved on an individual basis, I reject thiscontention of the General Counsel.There is no basis on the record of this case, forconcluding that the standards of fairness and regularity were not met with respect tothe issue presented to the Joint Committee.But it is of the utmost significance that the issue presented before the Joint Com-mittee involved solely the allegation that Hawkins was treated unfairly under thecontract standards;and it was in this connection that consideration was given as towhether or not Hawkins was accorded treatment different from that accorded in other0It should be noted,however,that Hawkins'charge filed May 31, 1963,preceded thesecond session of the Joint Committee on September 30 MITCHELL TRANSPORT, INC.131cases of refusals of runs.There was no evidence, argument, or discussion, however,as to whether or not Hawkins was discharged in truth and in fact because of hisvolume of grievance filings.The present case involves the question as to whether or not Hawkins was dis-charged for filing grievances.As Respondent concedes, that was in no conceivablemanner presented to or considered by the Joint Committee.Accordingly, we turnto the merits of the allegations of the complaint. In this respect I accept the GeneralCounsel's assertion thatFord Motor Company (Sterling Plant, Chassis Parts Division),131 NLRB 1462, is applicable andSpielbergis not.The evidence to be considered in determining whether or not it preponderates infavor of the conclusion that Hawkins was discharged because he engaged in grievancefiling has been set forth fully aboveIt includes undenied evidence that Hawkinsfiled several grievances and shortly before his discharge filed written complaint withthe Interstate Commerce Commission concerning the safety of the equipment.The filing of the grievances herein appears to have been an activity protected underthe Act such that if the discharge were motivated in whole or in part as a reprisalon account of such filing, the discharge would be an unfair labor practice within themeaning of Section 8(a)(3).Farmers Union Cooperative MarketingAss'n, 145NLRB1;Red Top Cap & Baggage Co., et al.,145 NLRB 1433. The grievancesappear to have been numerous and forcefully presented.Although there is no direct evidence that Hawkins was the only or the outstandingthorn in the side of the Company in this matter, I infer that he was a major irritant,this appearing from the evidence indicative of strong company displeasure withHawkins and the absence of evidence that other drivers filed as many as Hawkins orwere targets of remarks showing resentment as was the case with Hawkins. In thisregard I view the evidence of references to Hawkins as a "troublemaker" as plainlyhaving reference to his militancy in the grievance field.Also, as I have indicatedabove, Burgess and Tregoning were parties to an understanding that, as part of theirconcern over Hawkins' troublemaking, Tregoning would instruct Burgess what to doifHawkins ever committed a dischargeable and provable offense.The evidence reveals that Hawkins did commit a dischargeableoffense.He arro-gantly refused a run because, the evidence indicates, he would not take orders froma woman. The question is whether he was discharged for this offense or becauseTregoning and Burgess had at last got something on him.In determiningwhetheror not the preponderance of evidence indicates that grievance filing at least in partentered into the Company's action I rely principally on Reid's testimony attributing toBurgess the statement, the day after the hearing of the Joint Committee, that it wasnot only the turning down of the load that had produced Hawkins' discharge butwhat he had previously done. In the circumstances of the case the reference towhat he had previously done plainly refers to grievance activity.Accordingly, I find that the evidence preponderates in favor of the conclusion thatHawkins was discharged, at least in part, because of his participation in the pro-tected activity of grievance filing.This was an unfair labor practice under Section8(a)(3).SeeFarmers Union CooperativeandRed Top Cap & Baggage, supra.The complaintalso allegesas unfair labor practices within the scope of Section8(a)(1) of the Act, threats on the part of Burgess in the period November 1962through June 1963 directedagainstemployees and threatening discharge for filinggrievances.These threats allegedly were uttered by Burgess at the Mitchellterminalexcept for one allegedly uttered on January 17 at Indianapolis.In this area of the case there is evidenceconsistingof testimony of several driversas to utterancesby Burgess.Thus Hawkins asserted that shortly after Burgess becameterminalmanager at Mitchell he took Hawkins aside and after referring to the "lotof grievances" Hawkins had theretofore filed, advised Hawkins to "simmer down"to avoid trouble.To this Hawkins appears to have rejoined that if Burgess com-plied with the contract he would file no grievances.This cannot be regarded as athreat of discharge of the typealleged in the complaint.Subsequentstatementsof Burgess appear, however, to be coercive in character.Thus Reid testified that in October or November Burgess told him that he shouldinform Hawkins that the latter was going to file one grievance too many and theCompany would get him. Although the object of this threat was nominally Hawkins,its inherentcapacity for effect on Reid to whom the words were spoken seems obvious.Edwards testified concerning a discussion with Burgess in January of 1963 inwhich, after acknowledging that a reprimand he had issued to Edwards was basedon his belief that Edwards was "in full partners" with Hawkins, Burgess stated toEdwards that if Hawkins did not quit grievance filing he would be fired and takeothers with him. I credit Edwards and find this statement to be a threat of thetype alleged in the complaint. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDPruett also related a conversation with Burgess occurring sometime in January of1963 in which, according to Pruett,Burgess said that if Hawkins did not quit filingso many grievances and causing so much trouble,he was going to fire him.I creditPruett's testimony and find this to be a threat of the type alleged in the complaintand an unfair labor practice of the type defined in Section 8 (a)( I) of the Act.There is one final item in this area and that relates to a conversation occurring,among Burgess, Pruett,and Batchellor in a luncheon meeting inMitchellsometimeapparently in April 1963.Appraising the evidence concerning any threats utteredby Burgess at this meeting,itappears too indistinct to warrant a conclusion that itpreponderates in favor of a finding that threats were uttered by Burgess on thatoccasion.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Employer set forth in section III, above, andtherein found to constitute unfair labor practices defined inthe Act,occurring inconnection with the operations of the Respondent Employer as outlined in section I,above, have a close,intimate,and substantial relation to trade, traffic,and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYIn view of the findings herein that Respondent has engaged in unfair labor prac-tices as alleged in the complaint,I shall recommend that it be required to cease anddesist therefrom and take certain affirmative action as appears necessary and appro-priate to effectuate the purpose and policies of the Act. In view of my finding thatRespondent discharged Charles Hawkins because of his participation in concertedactivities I shall recommend that Respondent be required to offer him reinstatementto his former or a substantially equivalent position and make him whole for loss ofearnings in accordance with the remedial policies outlined in F.W.Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case,I make the following:CONCLUSIONS OF LAW1.The Respondent Employerisengaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.The Unionisa labor organizationwithin the purview of Section 2(5) of theAct.3.By thestatements of its terminal managerthat discharge could or would bevisited upon employees for filing grievances,Respondentengaged inunfair laborpractices defined inSection 8 (a) (1) of the Act.4.By discharging its employeeCharles Hawkinsbecausehe engagedin filinggrievances under thecollective-bargaining agreement and complaintsas to equipmentwiththe InterstateCommerce Commission, Respondentengaged inunfair labor prac-tices defined in Sections8(a)(3) and 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Sullivan Surplus Sales,Inc.andLocal 1687, Retail Clerks Inter-national Association,AFL-CIO.Case No. 3-CA-3280. April 27,1965DECISION AND ORDEROn January 11, 1965, Trial Examiner Owsley Vose issued his Deci-sion in the above-entitled proceeding finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,152 NLRB No. 12.